Citation Nr: 0117176	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
September 1980 RO decision that denied entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.  

By rating decision dated in November 1998, the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective September 24, 1997.  The veteran appealed 
the initial rating assignment.  By rating decision dated in 
June 1999, the RO amended the rating assigned to PTSD to 70 
percent, effective back to September 24, 1997.  By rating 
decision dated in May 2000, the RO granted entitlement to a 
total rating based on individual unemployability, effective 
June 30, 1999.

A rating decision dated in February 2000, found no CUE 
existed in the September 1980 RO decision that denied service 
connection for a nervous disorder.  The veteran appealed that 
determination.

In connection with his appeal the veteran testified before a 
hearing officer at the RO in June 1999, and also testified 
before the undersigned at the RO, in March 2001; transcripts 
of those hearings are associated with the claims file.





FINDINGS OF FACT

1.  At the time of the September 1980 RO rating decision 
denying service connection for psychiatric disability, no 
competent diagnosis of PTSD was of record; the RO's denial 
was consistent with and supported by the evidence of record 
and the existing legal authority.

2.  As of November 16, 1998, the veteran's PTSD symptoms 
resulted in total occupational impairment.

3.  Prior to November 16, 1998, the veteran's PTSD resulted 
in social and occupational deficiencies in many areas but was 
not sufficiently severe to prevent him from maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's September 1980 rating decision, which denied 
service connection for psychiatric disability, was not 
clearly and unmistakably erroneous.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.105(a) (2000).

2.  The criteria for a 100 percent evaluation for PTSD from 
November 16, 1998 have been met; prior to November 16, 1998, 
the criteria for more than a 70 percent evaluation for PTSD 
were not met.  38 U.S.C.A. § 1155 (West 1991); VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision dated in September 1980, the RO denied 
service connection for a nervous condition, specified as 
neurotic depression.  

In the September 1980 decision, the RO considered the 
veteran's service medical records, which are negative for any 
diagnosis of psychiatric disability.  The RO also considered 
records from the Wyandotte General Hospital, dated in April 
1980, which include a final diagnosis of neurotic depression.  
The veteran had been admitted with complaints of increasing 
depression.  He reported having had "little previous 
psychiatric problems."  He stated he had a great deal of 
difficulties resulting from his Vietnam experiences and had 
become increasingly anxious, depressed, threatening and 
abusive of late.  Records indicate that in a counseling 
session the veteran admitted to focusing on Vietnam 
experiences to avoid dealing with his own inadequacies.  
Another record includes the diagnosis of acute psychosis.  
Records also note the veteran's alcohol use.

Also of record at the time of the September 1980 RO decision 
was a report of an Agent Orange examination that appears to 
have been conducted in or around February 1980.  The veteran 
complained of "bad nerves" since Vietnam.  Mental status 
examination was marked as normal.  A VA record dated in May 
1980 shows the veteran "had nervous break down" and 
continues to note evaluation of the skin.  Other VA records 
pertain to skin or orthopedic complaints.

The RO notified the veteran of the September 1980 
determination by letter dated September 24, 1980.  He did not 
appeal.

In December 1980, the RO received the medical files of Ford 
Motor Company pertinent to the veteran.  Such reflect 
complaints of extremity problems, without note of psychiatric 
complaints or diagnosis.

On September 24, 1997, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a psychiatric disorder, and stated his desire 
to include consideration of benefits based on PTSD.  

Service personnel records and military records show the 
veteran's service in areas of combat.  A lay statement from a 
fellow serviceman was received, asserting the veteran's 
involvement as a door gunner in combat missions.  

A report of a VA examination in December 1997 includes a 
diagnosis of service-related PTSD.  The examiner noted that 
the veteran had been able to recover from PTSD episodes more 
quickly in the past, sometimes with little or no treatment, 
but that in the past year he had had intrusive, avoidant and 
hyperarousal symptoms.  The veteran described his intrusive 
memories as moderately distressing.  He reported experiencing 
severe dissociative episodes once monthly, and severely 
distressing dreams several times per month.  He reported 
feeling distant from everyone but closest to his spouse.  His 
affect was constricted.  He also reported episodes of verbal 
aggression but indicated he had not been in a physical fight 
in about three years.  He complained of severe concentration 
and memory problems and moderate hypervigilance.  On 
examination he was alert, oriented, and coherent without 
signs of a thought disorder.  His mood was euthymic and his 
affect was appropriate.  The assigned GAF score was 50.  
Immediate stressor was noted as severe alcoholism with 
blackouts.  The veteran reported working for Sears as an 
appliance repairman and having held that job for 10 years.  
He also reported receipt of a recent citation for driving 
under the influence and expressed fears they would take his 
license away.  The examiner recommended the veteran be 
referred to a substance abuse program concurrent with PTSD 
treatment.

On November 16, 1998, the veteran presented for VA 
examination.  At that time he reported still working for 
Sears doing heating and cooling home repair work.  He 
reported having had three significant flashbacks in the past 
year, and stated he attempts to avoid associations with 
trauma.  He reported feeling detached from others and having 
a startle reaction.  On examination the veteran's speech was 
normal.  He was dressed neatly.  His affect showed distress 
during the interview.  He was depressed.  He was fully alert 
and oriented, without evidence of delusions or a thought 
disorder.  There was no evidence of obsessive thoughts or 
compulsive behaviors.  His assigned GAF was 55.  The examiner 
noted that the veteran's PTSD symptoms were previously masked 
by alcohol use and since being sober for 11 months his 
symptoms were worse and harder to control.  The examiner 
opined they currently appeared to be causing a moderate 
amount of disruption in his social and occupational 
functioning.

By rating decision dated in November 1998, the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective September 24, 1997.  

In January 1999, the veteran claimed CUE in the September 
1980 rating decision that denied service connection for a 
nervous disorder.  He argued that at that time he had 
submitted medical reports that described problems stemming 
from Vietnam and that if VA had conducted an examination his 
PTSD symptoms would have been detected.

In March 1999, the veteran underwent psychologic assessment.  
His assigned GAF was 41.  In connection with that examination 
the veteran reported last working January 29, 1999, at Sears.  
The veteran complained of daily intrusive and involuntary 
thoughts of Vietnam; nightmares three-to-four times per week; 
and, avoidance of events reminding him of Vietnam.  He 
expressed emotional numbness, trust issues and difficulty 
getting close to others.  He also reported bouts of anger, 
and indicated he would get into altercations with supervisors 
and figures of authority.  He also reported suicidal and 
homicidal thoughts.  The examiner opined that the veteran had 
severe symptomatology that interfered with his ability to 
perform work activities and that the veteran had 
decompensated at the work site on several occasions.  He was 
characterized as not being a viable rehabilitation candidate 
due to extreme difficulty dealing with supervisors and 
figures of authority, and was reportedly on suspension from 
work due to such problems.

In a statement dated in May 1999, a physician noted the 
veteran's PTSD symptoms severely impaired his ability to 
function effectively at his job; a GAF of 45 was assigned.  

In connection with his personal hearing in June 1999, the 
veteran reported he was on personal leave after having missed 
a lot of time from work due to the intrusiveness of his 
anger.  He indicated he stopped working in January 1999.  
During the hearing it was brought out that the veteran had 
been suspended for smashing equipment and picking fights 
sometime in the past.  

In a rating decision dated in June 1999, the RO increased the 
rating assigned to PTSD from 30 percent to 70 percent, back 
to September 24, 1997.

Also in June 1999, the veteran completed an application for 
unemployability benefits, stating he last worked full time 
January 29, 1999, and that he had left that job due to his 
service-connected PTSD.

A report from Sears Logistics Services, Inc., dated July 8, 
1999, indicates the veteran was still employed by them, but 
was on personal leave.  

Records indicate the Social Security Administration found the 
veteran disabled as of January 29, 1999.

In a rating decision dated in May 2000, the RO granted the 
veteran unemployability benefits under 38 C.F.R. § 4.16 
(2000), effective June 30, 1999.

At the time of his March 2001 hearing, the veteran 
acknowledged that PTSD was not recognized by VA at the time 
of the September 1980 rating decision and testified that the 
private hospital recommended he receive private treatment and 
not go to VA.  The veteran indicated the private psychiatrist 
did not make a diagnosis at that time.  He then stated he 
thereafter attended an outreach counseling program and was 
diagnosed during such counseling in 1980.  Transcript at 2-4.  
He indicated that the private reports of record showed he had 
been admitted because of "the intrusive thoughts, the 
nightmares, the flashbacks of Vietnam."  Transcript at 4.  
It was clarified at the hearing that the veteran's CUE 
argument is based on VA's failure to conduct a psychiatric 
examination in 1980 so as to confirm or rule out the presence 
of PTSD.  

During his hearing the veteran testified that September of 
1997 was when he was struggling to continue in his job and 
that he finally stopped working in November 1998.  Transcript 
at 6.  He indicated he went on personal, unpaid leave until 
the end of the year, and then stopped working.  

Pertinent Criteria

CUE

Governing regulations provide that, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (1980, 
2000).

In general, RO decisions which are unappealed become final.  
38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 1991)]; 
38 C.F.R. § 19.153 (1980) [38 C.F.R. § 20.1103 (2000)].  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (2000).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) propounded a three- pronged test to 
determine whether CUE was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id. 

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
70 percent evaluation where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

VCAA

During the pendency of the veteran's appeal the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to the veteran's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
insofar as VA has already met all obligations under the new 
law.  With respect to CUE, the veteran has been advised of 
the governing regulations and has been afforded opportunity 
to present pertinent argument.  Such matter, is, however, 
adjudicated based on the evidence of record at the time of 
the decision in question.  

The record further reflects that the veteran has been 
informed of the requirements for establishing a higher rating 
for PTSD, and of the evidence needed to substantiate his 
claim.  The RO has advised him of the evidence it has 
obtained or has been unable to obtain and has sought to 
obtain all records of treatment reported by the veteran.  The 
RO has also afforded the veteran pertinent VA examinations. 

The veteran, at the time of his March 2001 hearing, 
identified records of treatment for his PTSD with the Hyatt 
program at the Ann Arbor VA from in or around 1997 to date.  
Review of the record also reflects treatment of the veteran 
at the Lincoln Park Vet Center intermittently from in or 
around 1980.  The referenced records are not currently 
associated with the claims file.  However, the veteran 
himself has alleged that his PTSD rendered him completely 
unable to work only since November 1998 and has not otherwise 
argued he manifested any of the 100 percent criteria under 
the Schedule.  Insofar as the Board herein grants a 100 
percent as of the time period claimed by the veteran, remand 
to obtain outpatient records documenting additional treatment 
would serve only to further delay resolution of this claim.  

Accordingly, based on the particular facts of this case, the 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.

Analysis

CUE

The veteran's argument in this appeal amounts to disagreement 
with the RO's failure to conduct further development, 
specifically a VA examination, in connection with his 1980 
claim.  He argues that such examination would have confirmed 
service-related PTSD and thus changed the outcome of the 
September 1980 determination.  The law clearly establishes 
that a failure in the duty to assist cannot amount to CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  The 
private and VA medical evidence of record at the time of the 
September 1980 decision includes no diagnosis of PTSD and, 
although noting the veteran's complaint of problems since 
Vietnam, does not include any opinion relating identified 
psychiatric disability to the veteran's military service 
years earlier.  

With respect to the veteran's identification of counseling 
records dated in or around 1980 and including diagnosis of 
PTSD, no records including such diagnosis were in the claims 
file at the time of the RO's September 1980 decision.  A 
determination as to CUE is based on the record as it existed 
at the time of the decision in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

The RO, in September 1980, applied the law governing service 
connection to the facts and concluded that the record, 
consisting of service records, and private and VA medical 
evidence, did not show the existence of an acquired 
psychiatric disorder etiologically related by medical 
professionals to the veteran's active military service.  See 
38 C.F.R. § 3.303 (1980).  To the extent the veteran 
disagrees with such weighing of the facts, mere disagreement 
is not enough to show CUE.  Id.  

In sum, the veteran has not shown an error in the September 
1980 decision that would manifestly change the outcome of the 
decision.  Specifically, he has identified no misapplication 
of the law or consideration by the RO of the wrong facts.  As 
such, no CUE exists.

Rating Evaluation

The veteran argues that his PTSD symptoms have grown 
continually worse over the years and particularly since 
September 1997.  He specifically argues that in November 
1998, and until the end of the year, he took unpaid leave 
from work based on not being able to control his rage or 
function in the workplace.  He also indicates that he 
completely left his last employment January 29, 1999, and has 
not since worked.

In this case both VA and private records reflect assignment 
of a GAF of 55 or below throughout the appeal period.  Such 
is indicative of a moderate-to-serious level of impairment.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board continues to note that the veteran filed his claim 
subsequent to the November 1996 change in regulatory 
criteria, and thus, only the revised schedular criteria are 
applicable to his case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the applicable criteria a 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  

The veteran does not argue, and the existing record does not 
show that he demonstrates loss of memory for things such as 
his own name or occupation or that he is disoriented.  The 
examination reports of record are further consistent in 
noting the veteran to be without evidence of delusions or 
hallucinations other than his reported flashbacks, and 
without evidence of any thought disorder.

However, the examinations of record, do indicate the veteran 
evidences social limitations in dealing with people and 
difficulty controlling his feelings of anger.  The Board 
acknowledges such symptoms may have been complained of, and 
even present to some degree, at the time of examination in 
December 1997; however, that examination revealed no 
abnormalities of thought, speech, mood or behavior.  
Moreover, the veteran was fully employed and the examiner 
identified his primary problems at that time as being due to 
alcoholism.  

In contrast, the examination report dated November 16, 1998, 
indicates that the veteran's symptoms were now harder to 
control due to the lack of masking with alcohol, and that 
they were causing a disruption in his occupational 
functioning.  The veteran reports that his symptoms of anger 
were out of control at this time, necessitating him to take 
unpaid leave and to eventually stop working.  Such history is 
consistent with records from the veteran's employer and with 
reports from the Social Security Administration, establishing 
that the veteran was completely disabled from working in late 
1998/early 1999.  In further support is examination evidence 
from early 1999 showing a drop in the veteran's assigned GAF 
score, noting the veteran had decompensated at work on 
several occasions and indicating he had severe PTSD 
symptomatology that interfered with his ability to work.

The law provides that where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The medical 
evidence, and the veteran's own statements in this case, are 
consistent in noting that prior to November 1998 the 
veteran's PTSD symptoms did not result in total occupational 
impairment in that he continued to hold a job.  Nor did he 
evidence the specific criteria under 38 C.F.R. § 4.130 
warranting assignment of a 100 percent rating prior to 
November 16, 1998.  An evaluation in excess of 70 percent 
prior to that date is therefore denied.

However, the evidence is in equipoise from November 16, 1998.  
Despite that the veteran did not manifest every symptom under 
the 100 percent for 38 C.F.R. § 4.130 at that time, his 
account of ceasing employment due to an inability to control 
his PTSD symptoms is supported by medical evidence dated 
within several months, and establishing his PTSD rendered him 
totally occupationally disabled.  Therefore, with benefit of 
the doubt resolved in his favor, a 100 percent evaluation for 
PTSD is warranted from November 16, 1998, the date of the 
examination noting an increased impact of the veteran's PTSD 
symptomatology on his ability to work, and contemporary to 
the time the veteran himself argues his PTSD rendered him 
unable to function in an occupational setting.


ORDER

The Board having determined that no CUE exists in the 
September 1980 RO decision, the appeal is denied.

A 100 percent evaluation for PTSD is granted from November 
16, 1998, subject to the laws and regulations governing the 
payment of monetary awards.

Prior to November 16, 1998, an evaluation in excess of 70 
percent for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

